Citation Nr: 0618302	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to non-service-connected pension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for dental trauma.

4.  Entitlement a rating in excess of 10 percent for syncope, 
associated with sinus tachycardia, status-post pacemaker 
implantation.

5.  Whether there was clear and unmistakable error (CUE) in 
an August 1999 rating decision that declined to grant 
additional time at the temporary total evaluation following 
surgical implantation of a pacemaker.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  On his April 2004 VA Form 9, the veteran withdrew 
appeals regarding an earlier effective date for a rating 
regarding service-connected headaches, service connection for 
residuals of head trauma, and entitlement to individual 
unemployability.  


FINDINGS OF FACT

1.  The veteran's disabilities do not permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.  

2.  The record lacks evidence of corroboration of an alleged 
noncombat stressor.  

3.  The record lacks evidence of "service trauma" related 
to in-service dental problems.  

4.  The veteran's pacemaker has been working well over the 
years, and an August 2004 exercise treadmill test showed an 
exercise capacity of 11.8 METS.  

5.  The veteran has failed to allege a specific error in a 
claim of CUE.  


CONCLUSIONS OF LAW

1.  The requirements for a permanent and total disability 
rating for pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.15, 4.16, 4.17 (2005).

2.  Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).

3.  Service connection for dental trauma is not warranted.  
38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2005).

4.  The criteria for a rating in excess of 10 percent for 
syncope, associated with sinus tachycardia, status-post 
pacemaker implantation, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 
7010, 7011, 7015, 7018, (2005).

5.  A prior August 1999 RO determination was not clearly and 
unmistakably erroneous in its assignment of a temporary 100 
percent rating.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished in October 2001 and May 2002 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
appropriate information in order to advance any contention 
regarding the claims on appeal.  Both letters provided the 
substantive standards concerning service connection, as well 
as the information that increased evaluations required 
medical evidence showing that the condition had worsened.  
The October 2001 letter also specifically addressed 
requirements regarding a claim of service connection for 
PTSD.  Also, as detailed below, the RO continued to seek 
specific information from the veteran concerning his alleged 
in-service stressor in relation to his PTSD claim.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In terms of notification regarding downstream elements, any 
lack of notice thereof does not prejudice the veteran because 
based upon the denials below, any such downstream issue is 
rendered moot, and the veteran is not prejudiced by the 
Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran appropriately received sufficient VCAA 
notification prior to the rating decision on appeal, and 
thereafter.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
two letters noted above; the letters at the least gave an 
impression that a wide variety of evidence would be accepted 
and considered by VA in its decision.  Also, VA gave another 
letter in May 2002 after the October 2001 letter, which 
further emphasized to the veteran that he ought to submit any 
other evidence he might have.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains the veteran's service medical 
and personnel records, as well as VA outpatient records from 
2000 to 2005.  Though the veteran stated that he had received 
treatment at the Denver VA Medical Center, the RO received a 
September 2002 comment that the facility had no records for 
the veteran.  The RO attempted to obtain private medical 
records from Mercy Medical Center, who replied that it had no 
record of the veteran ever having been treated.  The veteran 
underwent VA examinations in November 2001 and July 2004, 
which are sufficient for decision on the claims.  In a 
January 2005 Report of Contact, the veteran asked that VA 
make a decision based on the evidence of record, and did not 
identify any outstanding evidence.    

It is finally noted that the VCAA is not applicable to a CUE 
claim, since such a claim is not a conventional appeal, but 
rather is a request for revision of previous decisions.  See 
Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding 
clear and unmistakable error claim as to a prior final RO 
decision); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) 
(per curium) (citing Parker as "holding VCAA inapplicable to 
claim that RO decision contained CUE," and Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) as 
"holding that CUE motion is not claim for benefits and that 
VCAA definition of claimant cannot encompass person seeking 
revision of final decision based on CUE").

Based on the foregoing, VA satisfied its duties to the 
veteran.    

Legal standards

	Non-service-connected pension
Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from non-service-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. § 3.3(a)(3).  Total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.340(a) and 4.15.  Total 
disability ratings for pension purposes under the 
unemployability test, where the schedular rating is less than 
total (100%), require, in addition to unemployability:  One 
disability ratable at 60% or more; or two or more 
disabilities with at least one ratable at 40 or more, with 
sufficient additional disability to bring the combined rating 
to 70%.  38 C.F.R. 4.17.  Where the percentage standards set 
forth above are not met, this raises the possibility of an 
extra-schedular rating, which must be referred by the 
Veterans Service Center Manager under 38 C.F.R. 
§ 3.321(b)(2).
      
      
      
	Service connection
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

	PTSD
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

	Increased rating
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  At the time of an initial award, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

      CUE
The Court has held that, for there to be a valid claim of CUE 
in a prior final decision, either the correct facts as they 
were known at the time in question were not before the 
adjudicator or the legal provisions effective at that time 
were improperly applied; conversely, a mere difference of 
opinion in the outcome of the prior adjudication, including 
insofar as how the evidence was weighed or evaluated, or a 
failure in the "duty to assist," are not grounds for a 
finding of CUE.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Glynn v. Brown, 6 Vet. App. 523 (1994); 
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995); Luallen 
v. Brown, 8 Vet. App. 92 (1995); see also Crippen v. Brown, 9 
Vet. App. 412, 421 (1996) (Court recognized in Russell, Glynn 
and Mason, that a viable claim of CUE must be premised on a 
clear failure to consider certain highly probative evidence, 
in the first instance, versus asking the Board now to reweigh 
or reevaluate the evidence previously considered in the prior 
final decision).

Moreover, the Court has stated that CUE is a very specific 
and rare kind of error of fact or law that is "undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made," and that, but for the error, the result 
of the adjudication would have been manifestly different.  
Russell, 3 Vet. App. at 313-14.

A finding of CUE must be based on the record and law that 
existed at the time of the prior adjudication in question, 
and not on the current state of the law or with the benefit 
of augmenting the record after the decision in question with 
additional evidence that did not exist at the time of the 
prior adjudication.  Damrel v. Brown, 6 Vet. App. 242 (1994).

Analysis

	Non-service-connected pension
Again, as noted above, non-service-connected pension benefits 
are payable to a veteran who served for 90 days or more 
during a period of war (which is not in dispute here), and 
who is permanently and totally disabled due to non service-
connected disabilities that are not the result of his or her 
own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles 
v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited 
therein.  If a veteran's combined disability is less than 100 
percent, he or he must be unemployable by reason of 
disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 
(2005); see also Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
446 (1992).

A review of the record shows that one of the crucial 
requirements for the benefit is not borne out by the 
evidence; that is, the veteran does not appear to be 
"unemployable" by reason of disability, nor does it appear 
that he suffers from a disability which would render it 
impossible for the average person with same disability to 
follow a substantially gainful occupation.  According to the 
rating decision on appeal, listed disabilities that had not 
been subject to service connection include diabetes (denied 
because there was no evidence of the disorder), dental 
trauma, posttraumatic stress disorder, and hypothyroidism.  
The only noted combined rating involves service-connected 
disabilities at 40 percent.  The bulk of the evidence in the 
record addressed employability issues in relation to the 
veteran's service-connected syncope with pacemaker. 

For example, a November 2000 VA primary care provider note 
recognized that the veteran had a pacemaker in place.  The 
staff physician noted that it had not shown to be affected by 
anything that an employment would cause any contraindication 
other than being an arc welder or being around high-voltage 
lines or transmitters.  Other than that, the veteran should 
be able to participate in any other activities and jobs.  

A November 2000 letter from a vocational rehabilitation 
counselor found that the veteran had a serious employment 
handicap, and that his purpose was to assist the veteran in 
identifying a vocational retraining goal and to coordinate 
his training.  An attached evaluation, which considered the 
veteran's physical state, noted that the veteran could be 
expected to work full-time within the given physical capacity 
guidelines.  

At a November 2001 VA examination, the veteran reported that 
he was a full time student at a community college.  He was 
unemployed, and said that he could not obtain employment 
although he had completed some 40 to 50 applications in the 
past year.  The examiner commented that in terms of the 
veteran's employability status, it was felt that he contained 
a considerable amount of "cardiac anxiety," which was 
understandable, and the veteran's physicians should provide 
psychological reinforcements and work with him on seeking 
employment that would not overtax him and progress as per his 
receptivity.  The examiner also noted that it should be borne 
in mind that most employers shy away from hiring employees 
who have health conditions that at some point could 
conceivably become a liability to their company.  

In June 2002, the RO received a response from Safeway that 
the veteran had last worked in August 1999 as a janitor.  

At an August 2004 VA examination, the examiner noted that at 
the time of his compensation and pension evaluation in 2001, 
the veteran had been having difficulty finding employment.  
He had subsequently enrolled in college to complete a two-
year program in computer science, and had transferred his 
credits to a four-year program.  He was presently a senior.  
The veteran reported that his symptomatology did not disable 
him for student life.  The veteran was looking forward to the 
transition from his days of doing manual labor to a job that 
might be more "white collar" and sedentary.  

The examiner commented that the veteran had been making good 
education progress in the business program, and had greatly 
improved his chances of obtaining a satisfying job.  The 
examiner noted the veteran's concern that his pacemaker 
implant caused him to be ineligible for field work that would 
place him in high power electromagnetic field or around 
welding or power towers etcetera.  The veteran had worked 
with his hands and as a ships fitter in the service, and the 
transition to more sedentary work may be somewhat more 
difficult for him.  The examiner further commented that many 
people in their 50s and 60s transition to more sedentary 
jobs.  That being said, there was no doubt that the fact that 
the veteran had a permanent pacemaker did limit his 
occupational choices, and some avenues were precluded to him.  

The veteran's vocational rehabilitation file is of record.  
It generally contains information regarding the veteran's 
college courses and grades.  An August 2003 letter from the 
Roseburg Oregon Employment Department noted that the career 
outlook in management was on a drastic increase.  An August 
2003 Report of Contact noted that a representative of the 
employment office determined that the veteran would be 
marketable with a four year business degree in business 
management, and he had several employers looking for that 
degree locally.  

The preceding does not show that the veteran is unemployable 
by reason of nonservice-connected disability.  Although the 
veteran's pacemaker may prohibit him from working in jobs 
with high power electromagnetic fields, as an example, it 
appears that the veteran undertook an educational course on 
order to obtain alternative forms of employment, and which 
from all indications appears to point a viable job market.  
Though the record contains a November 2000 statement from a 
vocational rehabilitation counselor that the veteran had a 
serious employment handicap, such a conclusion was voiced 
prior to the ensuing successful college experience.  Notably, 
the focus of any employability question has concerned the 
veteran's service-connected disability, as opposed to any 
nonservice-connected disability.  VA examinations have not 
recorded manifestations of PTSD; in fact, as of June 2004, a 
VA health care provider noted as assessment of PTSD, but at 
that point, failed to see any recent contact with mental 
health.  Any determination about unemployability in relation 
to other disabilities would be premature based on the 
preceding, and therefore, improper at this time.  A 
preponderance of the evidence is against the claim, and the 
benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consideration under 38 C.F.R. § 3.321(b)(2) is not 
appropriate because the requisite unemployability is not 
shown by the evidence of record.  

	PTSD
A review of the record fails to provide support for a crucial 
aspect of claim of service connection for PTSD-that is, 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

At the outset, it does not appear that the veteran engaged in 
combat.  The veteran's DD Form 214 shows that he received a 
National Defense Service Medal, Vietnam Service Medal (with 2 
Bronze Stars), Republic of Vietnam Campaign Medal, and Armed 
Forces Expeditionary Medal (Korea).  Also, the veteran's 
service personnel file lacks any indication of combat 
participation.  Considering the absence of any awards or 
decorations indicating combat exposure, and the veteran's 
repeated description of a non-combat "stressor," the 
veteran did not engage in combat.  VAOPGCPREC 12-99 (defining 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b)).  

It is noted that the record contains a December 2000 VA 
psychiatry consult for PTSD at the behest of the veteran's 
vocational rehabilitation counselor.  The veteran related 
that in service he had been a ship fitter, which made him 
part of the team as a fireman, and he was partly responsible 
for the emergency team on board ship.  During this period, he 
saw several men crushed in the elevators; they had three men 
overcome with "Abgas," which was the airplane fuel more or 
less odorless and colorless but highly flammable.  The 
incident was halfway through service.  The veteran had 
repeated nightmares almost every night.  After service, the 
veteran had had a problem with alcohol, and had gone through 
several programs.  The veteran was diagnosed as having PTSD 
secondary to traumatic incident in service with anxiety, and 
a Global Assessment of Function of 45.  

In September 2001, the RO received the veteran's description 
of in-service stressors, which repeated the preceding 
specific event involving the three men who died due to the 
gas leak, and one man had his head crushed in an elevator, 
and had hole punched in the bow by another ship while 
unwarping.  The veteran noted that the event occurred between 
1969 and 1970.  He could not remember the names of the men 
who had died.  

In May 2002, the RO sent the preceding information to U.S. 
Armed Forces Service Center for Research of Unit Records 
(USASCRUR) (now called U.S. Army and Joint Services Records 
Research Center (JSRRC)).  A June 2002 response therefrom 
stated that the organization had determined that the 
submitted information was insufficient to conduct meaningful 
research, and that the veteran should supply additional 
information like the full names of casualties and the date to 
within sixty days.  The latter information would provide 
better chance of successful research.

Thereafter, the RO sent a June 2002 letter to the veteran 
notifying him of the attempted research, and that he should 
supply specific information, including dates within six 
months of the alleged incident.  On his April 2004 VA Form 9, 
the veteran stated that he would attempt to get the ship's 
logs.  

The claims file contains a computer printout of a brief 
history concerning the USS Sacramento.  The RO sent the 
veteran a July 2004 letter again asking for specific 
information regarding his alleged stressor.  The letter 
advised the veteran that he could submit evidence from 
individuals having knowledge of the event, and it gave 
examples of the types of information that would facilitate 
research.  A January 2004 Report of Contact noted that the 
veteran would not make his Decision Review Officer hearing, 
and he requested the RO to make a decision based upon the 
evidence of record.  

Because there is a lack of corroboration of the alleged 
noncombat stressor, see Doran v. Brown, 6 Vet. App. at 289, a 
preponderance of the evidence is against the claim of service 
connection for PTSD, and the benefit of the doubt doctrine 
cannot be applied.  

	Dental trauma
Regulation provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.   See 38 C.F.R. 
§ 3.381.  

Legal authority provides various categories of eligibility 
for VA outpatient dental treatment for veterans, such as:  
Having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  

Particularly, Class II eligibility extends to veterans having 
a noncompensable service-connected dental disorder, subject 
to various conditions.  Where a veteran has a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service, which took place before October 1, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release. 

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5-
97.  A precedent opinion by the VA General Counsel is binding 
on the Board.  38 U.S.C.A. § 7104(c).

To reiterate, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In his September 2001 claim, the veteran asserted that in 
service he had fallen down a ladder and knocked out two 
molars.  A review of the veteran's service medical records 
show that in October 1969, the veteran reported to sick bay 
with vertigo-he had started up a ladder and the next thing 
he knew he was laying at the bottom of the ladder.  The 
veteran was treated for shock, and approximately 15 minutes 
later, the veteran stated that he felt normal.  The next day 
the veteran was checked again, and he related that he had 
become dizzy after a wrench that he threw down at the 
bulkhead bounced back up and hit his elbow.  The assessor 
noted that the veteran had sustained no injury, and a 
physical examination was within normal limits.  Dental 
records from service do not contain any mention of tooth loss 
or damage due to trauma, and it appears that the veteran 
underwent a procedure in early November 1969.  An October 
1971 Report of Medical Examination for the purpose of 
separation indicated, under "remarks and additional dental 
defects and disease" that the veteran was dentally 
qualified.  

Post-service, and pursuant to the pending claim, the record 
contains an April 2001 VA treatment note indicated that the 
veteran had not been to a dentist for 30 years.  Examination 
showed that the veteran had 14 remaining upper teeth, and 6 
lower anterior teeth.  All had extensive bone loss, 
recession, and inflammation.  The assessment was periodontal 
disease, loss of teeth, and cyst in mandible.  The veteran 
also had mixed radiographic lesion lower right mandible 10 mm 
to the right of midline, approximately 12 mm x 25 mm.  The 
veteran underwent numerous extractions due to periodontal 
disease.    

It is noted that even if the veteran had removal of teeth in 
service by military dentists, there is no evidence that it 
was due to "service trauma"; that is, the in-service ladder 
incident apparently produced no injuries (according to the 
medical treating notes), including to the veteran's face and 
jaw area.  Also, the separation examination found a 
clinically normal face.  Thus, eligibility to receive Class 
II(a) outpatient dental treatment is not established, nor 
does the evidence otherwise fulfill the proviso of in-service 
incurrence of a current disability necessary to establish 
service connection, see 38 C.F.R. § 3.303.  A preponderance 
of the evidence is against the claim, and the benefit of the 
doubt is not for application.  

Increased rating syncope, associated with sinus 
tachycardia, status-post pacemaker
A complete review of the record shows that the veteran is not 
entitled to a rating in excess of 10 percent.  

An August 1999 rating decision, which addressed the veteran's 
then-recent implantation of a pacemaker, analyzed the 
veteran's disability under Diagnostic Codes (DCs) 7018-7015 
(noted as previously DC 7199-7015).  Diagnostic Code (DC) 
7018, implantable cardiac pacemakers, instructs for two 
months following hospital admission for implantation or 
reimplantation, a 100 percent rating is warranted; 
thereafter, the disability should be evaluated as 
supraventricular arrhythmias (DC 7010), ventricular 
arrhythmias (DC 7011), or atrioventricular block (DC 7015), 
with a minimum 10 percent rating.  

Under DC 7015 (atrioventricular block), an evaluation of 10 
percent disabling is warranted where a workload of greater 
than 7 METS but not greater than 10 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where continuous 
medication or a pacemaker is required.  A 30 percent 
evaluation will be assigned where a workload of greater than 
5 METS but not greater than 7 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or where there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted where a workload of greater than 3 
METS but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent disability evaluation is warranted 
for chronic congestive heart failure, or where a workload of 
3 METS or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

The criteria for 30, 60, and 100 percent ratings under DC 
7015 for atrioventricular block are identical to the criteria 
under DC 7011, so a higher rating would not be warranted 
under DC 7015 for the same reasons that it would not be 
warranted under DC 7011.  

The next higher and maximum schedular rating of 30 percent 
under DC 7010, supraventricular arrhythmias, requires 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  

A September 2000 work capacity evaluation from Peace Health 
Medical Group encouraged the veteran to consult his physician 
regarding guidelines for an exercise program to improve his 
general endurance.  

A May 2001 cardiology-pacemaker clinic note found good 
pacemaker function, with programming optimized.  

At a September 2001 VA Agent Orange Registry examination, a 
physical assessment found cardiac rate and rhythm both 
essentially normal, with no audible murmurs or arrthymias.  
There was a palpable movable mass in the right apex of the 
chest anteriorly, compatible with his history of having a 
pacemaker on location.  An October 2001 treatment note 
indicated regular cardiac rate to slightly bradycardia, with 
no murmurs, gallops, or rubs.  Pulmonary breath sounds were 
clear to all fields.  The veteran reported that had not chest 
pain or syncopal episodes since the implant.  An assessment 
included status post implant pacer, currently stable.  

At a November 2001 VA examination, the veteran denied any 
history of myocardial infarction, chest pain, or shortness of 
breath.  The veteran denied any angina or fatigue.  The 
veteran stated that his last episode of dizziness had been 
six months earlier, but had not experienced a syncopal 
episode at that time.  The veteran took no medications for 
his heart.  As for exercise, the veteran did not do any, but 
he denied shortness of breath or chest pain, and did not wake 
up in the middle of the night to sit up to breathe.  
Objective findings included that the veteran's heart had 
essentially normal rate and rhythm, with no murmurs, gallops, 
or rubs.  No irregularities or skipped beats were found, and 
his ventilations seemed adequate.  An electrocardiogram found 
sinus bradycardia.  The diagnostic assessment was status post 
pacemaker placement in 1998 due to bradycardia with multiple 
syncopal episodes; however, none since the 1998 pacemaker 
placement.  

A December 2001 addendum noted that an exercise tolerance 
test was essentially normal with METS level attained being 
9.1.  Further comment noted that there was only a 5% 
likelihood of ASHD.  

In January and March 2002, follow-up testing was not done 
because the veteran missed appointments (the latter because 
he forgot to reschedule).  A May 2002 VA note for routine 
pacemaker follow-up found excellent pacer function, and 
programming optimized.  At an October 2002 routine 
appointment, the veteran had no new problems; had a regular 
cardiac rate without murmurs; and the assessor noted the 
pacemaker was stable.  The veteran reported some fatigue and 
tiredness.  

On his December 2002 notice of disagreement, the veteran 
contended that his heart disability should be rated higher 
because he had a pacemaker.  

A June 2003 VA cardiology note indicated modest increase in V 
pacing threshold (only 2% paced).  At a six-month primary 
care followup, the veteran had no complaints.  Cardiac rate 
was normal, and breath sounds were clear.  An assessment 
noted that the veteran had a routine follow-up with Portland 
regarding his pacemaker.  In June 2004, the veteran had a 
regular cardiac rate.  

In July 2004, the veteran underwent a VA examination with a 
cardiologist.  The examiner noted that the veteran had been 
followed sequentially in the pacemaker clinic since the time 
of his implant, and his pacemaker interrogations had been 
satisfactory.  The veteran reported that he had had 
recurrence of lightheadedness and dizziness episodes over the 
last year and a half.  One instance involved carrying a deer 
up an incline for 15-20 feet, and he felt his arms tingle and 
lightheadedness.  The sat and rested for 15-20 minutes, felt 
better, and was able to complete the task.  The veteran did 
not present to an emergency room.  Since that time, the 
veteran reported that he had had two or three mild attacks, 
generally related to exertion, where he felt lightheaded and 
dizzy.  The veteran denied chest pain, pressure, wheezing, 
orthopnea, paroxysmal nocturnal dyspnea, palpitations, 
diaphoresis, nausea, or vomiting.  Dizziness episodes were 
relieved with rest.  The veteran had not experienced an overt 
episode of syncope since the implantation of his pacemaker.  
He had not been hospitalized or evaluated in an emergency 
room for pre-syncope or syncope since the implant of his 
pacemaker in 1998.  

A cardiac examination found regular rate and rhythm, normal 
S1 and S2, and no murmur, gallop, or rub.  No irregular or 
skipped beats were noted.  An exercise treadmill test showed 
11.8 METS, with an impression of maximal exercise test, 
negative by EKG and subjective criteria.  EKG found normal 
sinus rhythm, borderline EKG, and the veteran also underwent 
a cardio echo (which showed a mildly dilated right ventricle, 
calculate ejection of 61%, left ventricular systolic function 
within normal limits, valves with normal limits, and no 
significant stenosis or insufficiency).  

The examiner discussed that the veteran's occasional 
lightheadedness and dizziness may have been related to 
multiple factors and were not clearly demonstrated to be 
related to his diagnosis of sick sinus sydrome.  In fact, the 
examiner noted, the veteran's pacemaker had been demonstrated 
to be working well over several years, and he had not been 
admitted to the hospital or ER.  Also, a diagnosis of chronic 
obstructive pulmonary disease was made, and tobacco cessation 
was strongly recommended.  

With regard to the veteran's request for an increased 
schedular evaluation, only the factors as enumerated in the 
applicable rating criteria will be considered.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  

Thus, as cited above, DC 7018 instructs that after a 
pacemaker is implanted, and after the two months following 
hospital admission (with a 100 percent rating) has passed, 
DCs 7010, 7011, 7015, are to be assessed for ratings in 
excess of the minimum 10 percent.  A review of the evidence 
above fails to show a workload of greater than 5 METS but not 
greater than 7 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray, for 
both DCs 7011 and 7015.  In terms of DC 7010, the record 
lacks medial evidence that identifies manifestations of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  

In fact, the most recent VA examination, performed by a 
cardiologist, noted that it appeared the veteran's pacemaker 
had been working well over several years.  Also, some 
symptoms related by the veteran were not clearly demonstrated 
to be due to any heart problem.  VA treatment records 
indicate a general trend that follow-ups related to the 
veteran's pacemaker have been normal and otherwise 
unremarkable.  A preponderance of the evidence is against a 
rating in excess of 10 percent at this time, according to the 
criteria that the Board is bound to apply, and the benefit of 
the doubt is not for application.  Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

	CUE
The prior August 1999 rating decision is "final and 
binding" on the veteran based on the evidence then of record 
in the absence of, for example, a collateral attack showing 
clear and unmistakable error.  In that prior rating decision 
concerning evaluation of syncope with sinus tachycardia, 
status post pacemaker implantation, the RO assigned a 100 
percent rating effective April 28, 1998, under DC 7018, and 
then returned the rating to 10 percent effective July 1, 
1998.  Also, the decision noted that the veteran was in the 
hospital for insertion of the pacemaker from April 28, 1998, 
to April 29, 1998.  

In a September 2001 statement, the veteran asserted that he 
should have been rated 100 percent for one year, because he 
had to have a pacemaker inserted.  He asked the RO to please 
correct this error.  After the current  rating decision on 
appeal stated that the August 1999 rating decision had 
properly applied the rating schedule, the veteran asserted in 
his notice of disagreement, "CUE for Ch 29/30 benefits."  
The March 2004 statement of the case told the veteran that 
according to the rating criteria in effect at the time of the 
prior decision (noting that DC 7018 was added during a rating 
schedule changed in 1998), the proper result had been 
reached.  

In his April 2004 VA Form 9, the veteran stated:  "Rating 
decision 8/17/99 re Ch 29/30 benefits.  The rule should apply 
that Temporary 100% rating be granted for hospitalization and 
(recuperation time) of 21 days or more.  The SOC says the 
period of recuperation was from 4/28/98 to 7/1/98, well over 
21 days."  

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.   Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The 
veteran has not alleged that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
any statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
at 313-14.

In fact, the veteran has not specifically alleged any error, 
and the Board cannot determine that a prior rating decision 
contained CUE.  


ORDER

Entitlement to non-service-connected pension is denied.  

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for dental trauma is 
denied.  

A rating in excess of 10 percent for syncope, associated with 
sinus tachycardia, status-post pacemaker implantation, is 
denied.

An August 1999 rating decision was not clearly and 
unmistakably erroneous in not extending a temporary 100 
percent disability evaluation.  To this extent, the appeal is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


